


110 HR 1895 IH: Anti-Gun Trafficking Penalties

U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1895
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2007
			Mrs. McCarthy of New
			 York introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To improve the tracking of stolen firearms and firearms
		  used in a crime, to allow more frequent inspections of gun dealers to ensure
		  compliance with Federal gun law, to enhance the penalties for gun trafficking,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Anti-Gun Trafficking Penalties
			 Enhancement Act of 2007.
		2.Firearms trace
			 system
			(a)In
			 generalThe Science, State, Justice, Commerce, and Related
			 Agencies Appropriations Act, 2006 (Public Law 109–108) is amended in title I,
			 under the heading Bureau of Alcohol, Tobacco, Firearms and
			 Explosives, by striking Provided further, That no funds
			 appropriated under this or any other Act with respect to any fiscal year may be
			 used to disclose part or all of the contents of the Firearms Trace System
			 database and all that follows through section 921(a)(10) of such
			 title):.
			(b)Requests for
			 informationUpon receipt of a written request from a State or
			 local government or law enforcement agency for information contained in the
			 Firearms Trace System database maintained by the National Trace Center of the
			 Bureau of Alcohol, Tobacco, Firearms and Explosives (or any successor database
			 or agency), the Attorney General shall provide all data in such database that
			 is responsive to such request for information.
			3.Stolen
			 firearms
			(a)DefinitionAs
			 used in this section, the term firearm has the meaning given the
			 term by section 921 of title 18, United States Code.
			(b)Federal
			 officialsIf a Federal law enforcement agency investigates the
			 commission of a crime and determines that a specific firearm is known to have
			 been stolen or to have been used in such crime, the agency shall provide
			 information regarding the firearm to the Bureau of Alcohol, Firearms, Tobacco,
			 and Explosives, for inclusion in the Firearms Trace System database.
			(c)State and local
			 officialsSection 1702 of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3796dd–1) is amended by adding at the end the
			 following:
				
					(e)Stolen
				firearms
						(1)DefinitionAs
				used in this subsection, the term firearm has the meaning given
				the term by section 921 of title 18, United States Code.
						(2)ReportingIf
				a State or local law enforcement agency receiving a grant under this part
				investigates the commission of a crime and determines that a specific firearm
				is known to have been stolen or to have been used in such crime, the agency
				shall provide information regarding the firearm to the Bureau of Alcohol,
				Firearms, Tobacco, and Explosives, for inclusion in the Firearms Trace System
				database.
						.
			4.Illegal firearms
			 traffickingSection 1961(1) of
			 title 18, United States Code, is amended by inserting section 922(d)
			 (relating to firearms sales to ineligible persons), subsections (g), (h), and
			 (n) of section 924 (relating to illegal firearms trafficking), before
			 section 1028.
		
